Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-9, 11-12 and 44-46 in the reply filed on December 3, 2020 is acknowledged.  Based on the following, the non-elected claims are hereby rejoined and the restriction requirement is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed coating composition, the method for making an emulsified version of the composition and the method for coating a container with the emulsified coating composition.  The prior art document US 4,603,067 to Tani et al. is considered the closest prior art of record.  Although Tani et al. does disclose a composition for coating beverage containers, the purpose of such is not to protect or make the container more attractive, but is rather intended to heal abrasions already on the glass.  Moreover, the reference, while teaching potential mixtures of higher fatty acid mixtures, employs only the ester form.  The reference teaches a morpholine fatty acid as a wax emulsifier, but no variations on this component are disclosed, certainly not a mixture of fatty acids one of which is saturated and one of which is unsaturated.  The morpholine fatty acid of the reference is also an optional component.  The reference further fails to teach an alkoxylated alcohol component. Only ethyl alcohol or propylene glycol are disclosed.  Document Scholes discloses coating newly formed glassware such as is disclosed in the instant application, but has the intention of forming a vaporous coating material rather than a liquid emulsion as claimed herein and disclosed by Tani.  The reference teaches that a useful groups of coating compositions are saturated and unsaturated fatty acids, but there is no provision or requirement for selection of one of each, nor for any of the other components of the instant claims or the Tani et al. reference.  Accordingly, there is insufficient evidence of motivation for any reference combination to employ the specific materials as claimed in the instant application.  The . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The additional references are cumulative to the Tani et al. reference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732